 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KELLY LEE THIELE,                                 No. 2:18-cv-01944 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

20   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

21   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

22   reasons discussed below, the court will deny plaintiff’s motion for summary judgment and grant

23   the Commissioner’s cross-motion for summary judgment.

24   BACKGROUND

25          Plaintiff, born in 1970, is alleging disability since August 21, 2010 based on learning

26   disabilities, one kidney, thyroid deficiency, male hormone deficiency, gout, hypertension, high

27   blood pressure, and obesity. Administrative Transcript (“AT”) 155, 658. The State agency

28   Disability Determination Service found plaintiff disabled as of April 19, 2012. AT 658. In the
                                                       1
 1   challenged decision, dated November 9, 2017, the ALJ determined that plaintiff was not

 2   Disabled during the period of August 21, 2010 through April 18, 2012.1 AT 658-670. The ALJ

 3   made the following findings (citations to 20 C.F.R. omitted):

 4                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2014.
 5
                    2. The claimant has not engaged in substantial gainful activity since
 6                  August 21, 2010, the alleged onset date.
 7                  3. Through April 18, 2012, claimant has the following severe
                    impairments: diabetes mellitus; hypertension; hyperlipidemia; renal
 8                  disorder; obstructive sleep apnea; morbid obesity; edema;
                    adjustment disorder with anxiety and depressed moods; and learning
 9                  disorder.
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                   4. Through April 18, 2012, the claimant did not have an impairment
                     or combination of impairments that meets or medically equals one of
 2                   the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.

 3                   5. After careful consideration of the entire record, the undersigned
                     finds that through April 2012, the claimant had the residual
 4                   functional capacity to perform light work, except he had the
                     following additional limitations: he was able to stand and walk for
 5                   up to 4 hours daily; he had no sitting limitations; he was able to lift
                     and carry 20 pounds occasionally and 10 pounds frequently; he was
 6                   able to occasionally climb; he had no limitations in balancing,
                     kneeling, and crawling; he was able to frequently stoop and crouch;
 7                   he had no limitations in reaching, handling, feeling, and fingering;
                     he had no environmental limitations; he was able to understand,
 8                   remember, and carry out one-step instructions as well as instructions
                     of mild complexity; he was able to multi-task for not more than one-
 9                   to two-step tasks; he was able to maintain concentration, persistence,
                     and pace as it relates to simple one- to two-step tasks; he must have
10                   avoided competitive work-pressure-type jobs; he was able to perform
                     routine and repetitive work; and he was able to interact with
11                   supervisors, coworkers, and the public on an occasional basis.

12                   6. The claimant is unable to perform any past relevant work.

13                   7. The claimant was born on XX/XX/1970 and was 39 years old,
                     which is defined as a younger individual, on the alleged disability
14                   onset date.

15                   8. The claimant has at least a high-school education and is able to
                     communicate in English.
16
                     9. Transferability of job skills is not material to the determination of
17                   disability because using the Medical-Vocational Rules as a
                     framework supports a finding that the claimant was ‘not disabled,’
18                   whether or not the claimant had transferable job skills.

19                   10. Considering the claimant’s age, education, work experience, and
                     residual functional capacity, there were jobs that existed in
20                   significant numbers in the national economy that the claimant could
                     have performed.
21
                     11. The claimant has not been under a disability, as defined in the
22                   Social Security Act, from August 21, 2010 through April 18, 2012.

23   AT 658-669.

24   ISSUES PRESENTED

25           Plaintiff argues that the ALJ committed the following error in finding plaintiff not

26   disabled: The ALJ improperly discounted plaintiff’s testimony concerning pain, symptoms, and

27   level of limitation.

28   ////
                                                         3
 1   LEGAL STANDARDS

 2          The court reviews the Commissioner’s decision to determine whether (1) it is based on

 3   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

 4   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

 5   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

 6   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

 7   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 8   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 9   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

10   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

11   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

12   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

13          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

14   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

15   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

16   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

17   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

18   administrative findings, or if there is conflicting evidence supporting a finding of either disability

19   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

20   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in
21   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

22   ANALYSIS

23          Plaintiff argues that the ALJ improperly rejected his testimony concerning pain,

24   symptoms, and level of limitation.

25          In his disability application, plaintiff stated that, due to his impairments, he was unable to

26   lift over 25 pounds, had a hard time walking, experienced shortness of breath, and could not sit or
27   stand for a long period of time without significant pain. AT 185, 187. The ALJ’s decision

28   summarized his statements and testimony as follows:
                                                        4
 1                   In the present case, the claimant alleged that his impairments limit
                     him from working, with specific reference to his learning disability,
 2                   lack of a kidney, thyroid and hormonal deficiencies, gout,
                     hypertension, high blood pressure, and overweight condition. He
 3                   also referenced suffering from diabetes, sleep apnea, back problems,
                     and some depression. In his function report, the claimant alleged he
 4                   can lift 20 pounds and stand for about five minutes, but he reportedly
                     has trouble squatting due to his weight, climbing stairs due to
 5                   dyspnea, and sitting due to back pain.

 6                   At the recent administrative hearing, the claimant testified that he
                     suffered from depression and attempted mental health treatment, but
 7                   many facilities did not accept his health insurance, and he was unable
                     to pay out of pocket (Hearing Testimony). He currently takes Prozac,
 8                   but he has problems obtaining his prescription medications (Hearing
                     Testimony). He obtained psychiatric care when he lived in Reno
 9                   from 2001 to 2003 (Hearing Testimony).

10   AT 664 (some record citations omitted); see AT 1153-1181 (June 2017 hearing testimony)2, AT

11   40-52 (March 2012 hearing testimony).

12           The ALJ’s decision discussed credibility issues at length, as follows:

13                   After careful consideration of the evidence, the undersigned finds
                     that the claimant’s medically determinable impairments could
14                   reasonably be expected to have caused the alleged symptoms;
                     however, the claimant’s statements concerning the intensity,
15                   persistence, and limiting effects of these symptoms are not entirely
                     consistent with the medical evidence and other evidence in the record
16                   for reasons explained in this decision.

17                   [The claimant’s statements about the effects of his symptoms] are
                     inconsistent with the positive clinical and diagnostic findings in the
18                   objective record as documented from August 21, 2010, through April
                     18, 2012. The claimant has a history of diabetes mellitus . . . While
19                   the claimant’s uncontrolled diabetes led to a hospitalization in
                     November 2010 [record citation], his lack of control was attributed
20                   to his recent diagnosis of diabetes and new use of insulin [record
                     citation], and he admittedly had problems controlling his blood sugar
21                   levels due to his problems maintaining a diabetic diet [record
                     citations].3 By mid-2011, the claimant’s medical provider remarked
22                   that he was ‘doing well’ and that he was keeping his blood sugar

23
     2
       At the June 2017 hearing, petitioner’s attorney acknowledged that there was “not significant
24   treatment” for mental health issues prior to the alleged disability onset date of August 2010. AT
     1171-1172. Petitioner testified that he was unable to get mental health treatment during this
25   period because he couldn’t pay for it or find a provider who would accept his insurance. AT
26   1172.
     3
27    See AT 363-364 (November 5, 2010 medical note); AT 468 (June 2011 medical note that
     plaintiff “is still having trouble with his blood sugars . . .[and] having the self-control to stay
28   away from ice cream and other high carb/sugar foods”).
                                                          5
 1                     levels under 200 [record citation].4 Although the claimant’s obesity
                       and diabetes impacted his overall health and were difficult to control
 2                     at times, the claimant’s condition was largely stable overall, and he
                       was able to persist by utilizing conservative and routine treatment
 3                     measures [record citation].5

 4                     The claimant also has a history of right nephrectomy at the age of
                       eight [record citation]. Laboratory tests further revealed mostly
 5                     normal kidney functions. . . . In late 2010, the claimant’s doctor
                       informed him that being at risk for progressive kidney disease, he
 6                     ‘does not have significant kidney dysfunction’ (record citation). 6
                       Medical records from early 2012 note that the claimant has stage one
 7                     chronic kidney disease, but his kidney functions remained stable
                       [record citation].
 8
                       Physical examination findings further illustrate the non-debilitating
 9                     nature of the claimant’s medical condition prior to April 19, 2012.
                       During that period, examination results emphasized the claimant’s
10                     sporadic signs of edema in his extremities, good range of motion in
                       his major joints, absence of tenderness, normal motor function,
11                     normal sensory function, and lack of focal deficits [record citations].7
                       Diagnostic imaging reports also indicated only mild degenerative
12                     changes in the claimant’s thoracic and lumbar spines [record
                       citations].8 However, based on the claimant’s sporadic edema and
13                     shortness of breath upon exertion, the evidence supports a less-than-
                       light [RFC] assessment as defined in this decision.
14
                       [Plaintiff was diagnosed with sleep apnea in November 2010.]
15                     However, the claimant was able to manage his condition through his
                       use of a CPAP machine [record citation]. The claimant’s sleep apnea
16                     did not appear to cause disability symptoms or limitations. . . .

17                     In addition, other evidence refutes the severity of the claimant’s
                       subjective complaints. As pertinent here, the claimant’s descriptions
18                     of his activities of daily living during the relevant period are not
                       limited to the extent expected given his complaints of disabling
19                     symptoms and limitations. The claimant described daily activities
                       that include managing his personal care and hygiene independently
20                     without a need for special reminders, preparing simple meals,
                       washing dishes, doing chores, driving to places, shopping in stores,
21

22   4
      AT 474 (January 2011 medical note stating that plaintiff has been “doing great with his sugar”
23   and was able to keep his blood sugar level in control “for the most part”).

24   5
      See AT 572 (March 2012 medical note that plaintiff was “doing better with blood sugar
     control.”).
25
     6
26       See AT 364.
     7
27       See AT 225, 230, 235, 293, 507-509, 513, 634, 665.

28   8
         See AT 605, 647, 66.
                                                           6
 1                   and managing his finances [record citations].9 He was also able to
                     sustain adequate concentration to watch game shows and detective
 2                   shows [record citation]. Accordingly, while these examples are not
                     dispositive with regard to the claimant’s capabilities, they illustrate
 3                   the claimant’s greater ability to function in contravention to his
                     claims of total disability.
 4

 5   AT 665.

 6            The ALJ determines whether a disability applicant is credible, and the court defers to the

 7   ALJ’s discretion if the ALJ used the proper process and provided proper reasons. See, e.g.,

 8   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1995). If credibility is critical, the ALJ must make an

 9   explicit credibility finding. Albalos v. Sullivan, 907 F.2d 871, 873-74 (9th Cir. 1990); Rashad v.

10   Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (requiring explicit credibility finding to be

11   supported by “a specific, cogent reason for the disbelief”).

12            In evaluating whether subjective complaints are credible, the ALJ should first consider

13   objective medical evidence and then consider other factors. Bunnell v. Sullivan, 947 F.2d 341,

14   344 (9th Cir. 1991) (en banc). If there is objective medical evidence of an impairment, the ALJ

15   then may consider the nature of the symptoms alleged, including aggravating factors, medication,

16   treatment and functional restrictions. See id. at 345-47. The ALJ also may consider: (1) the

17   applicant’s reputation for truthfulness, prior inconsistent statements or other inconsistent

18   testimony, (2) unexplained or inadequately explained failure to seek treatment or to follow a

19   prescribed course of treatment, and (3) the applicant’s daily activities. Smolen v. Chater, 80 F.3d

20   1273, 1284 (9th Cir. 1996); see generally SSR 96-7P, 61 FR 34483-01; SSR 95-5P, 60 FR 55406-

21   01; SSR 88-13. Work records, physician and third party testimony about nature, severity and

22   effect of symptoms, and inconsistencies between testimony and conduct also may be relevant.

23   Light v. Social Security Administration, 119 F.3d 789, 792 (9th Cir. 1997). A failure to seek

24   treatment for an allegedly debilitating medical problem may be a valid consideration by the ALJ

25   in determining whether the alleged associated pain is not a significant nonexertional impairment.

26   See Flaten v. Secretary of HHS, 44 F.3d 1453, 1464 (9th Cir. 1995). The ALJ may rely, in part,

27

28   9
         See AT 38-64, 165-172, 665.
                                                        7
 1   on his or her own observations, see Quang Van Han v. Bowen, 882 F.2d 1453, 1458 (9th Cir.

 2   1989), which cannot substitute for medical diagnosis. Marcia v. Sullivan, 900 F.2d 172, 177 n.6

 3   (9th Cir. 1990). “Without affirmative evidence showing that the claimant is malingering, the

 4   Commissioner’s reasons for rejecting the claimant’s testimony must be clear and convincing.”

 5   Morgan v. Commissioner of Social Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

 6             Here, the undersigned concludes that the ALJ’s stated reasons for discounting plaintiff’s

 7   credibility were supported by record evidence and legally sufficient under the standard set forth

 8   above, and the court finds no error on this basis.

 9   CONCLUSION

10             For the reasons stated herein, IT IS HEREBY ORDERED that:

11             1. Plaintiff’s motion for summary judgment (ECF No. 14) is denied;

12             2. The Commissioner’s cross-motion for summary judgment (ECF No. 21) is granted;

13   and

14             3. Judgment is entered for the Commissioner.

15   Dated: September 30, 2019
                                                          _____________________________________
16
                                                          CAROLYN K. DELANEY
17                                                        UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22   2/thiele1944.ssi.ckd

23

24

25

26
27

28
                                                           8
